               Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 1 of 9



 1                                                       THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9    DONTE MCCLELLON, an individual
                                                         Case No. 2:19-cv-00394-JCC
10                   Plaintiff,
                                                         ANSWER TO PLAINTIFF’S
11           vs.                                         COMPLAINT
12    BANK OF AMERICA, N.A., a national
      banking association,
13
                     Defendant.
14

15
            Defendant Bank of America, N.A. (“BANA”) hereby provides its answers to the
16

17   Complaint of Plaintiff Donte McClellon (“Plaintiff”) as follows:

18                                 I.     PRELIMINARY STATEMENT

19          1.1     In response to this paragraph, BANA admits the nature of the claims asserted by

20   Plaintiff, and states that all claims other than that for an action under Article 4A of the UCC have
21   been dismissed with prejudice by the Court. BANA denies all allegations of wrongdoing
22
     expressed or implied in this paragraph.
23
            1.2     BANA neither admits nor denies the allegations contained in Paragraph 1.2 of the
24
     Complaint as it states a legal conclusion and therefore no response is required. To the extent
25

26   further response is required, BANA denies the allegations and demands strict proof thereof.



                                                                       MILLER NASH GRAHAM & DUNN LLP
     ANSWER TO PLAINTIFF’S COMPLAINT - 1                                              AT T OR NE YS AT L AW
                                                                              T: 206.624.8300 | F: 206.340.9599
     2:19-CV-00394-JCC                                                                       P I ER 7 0
                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
                                                                              SE AT T LE , W ASHI NGT ON 9 8 1 2 1

                                        601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 2 of 9



 1           1.3      BANA neither admits nor denies the allegations contained in Paragraph 1.3 of the
 2
     Complaint as it states a legal conclusion and therefore no response is required. To the extent
 3
     further response is required, BANA denies the allegations and demands strict proof thereof.
 4
             1.4      BANA denies the allegations of this paragraph.
 5
             1.5      BANA denies the allegations of this paragraph.
 6

 7           1.6      In response to this paragraph, BANA admits the nature of the claims asserted by

 8   Plaintiff, and states that all claims other than that for an action under Article 4A of the UCC have
 9   been dismissed with prejudice by the Court. BANA denies all allegations of wrongdoing
10
     expressed or implied in this paragraph.
11
             1.7      BANA admits the allegations of this paragraph.
12
             1.8      BANA denies the allegations of this paragraph.
13

14           1.9      BANA neither admits nor denies the allegations contained in Paragraph 1.9 of the

15   Complaint as it states a legal conclusion and therefore no response is required. To the extent

16   further response is required, BANA denies the allegations and demands strict proof thereof.
17           1.10     BANA admits the allegations of this paragraph.
18
             1.11     In response to this paragraph, BANA admits that transactions in the stated
19
     amounts took place on the dates stated therein, but denies that the transactions were “fraudulent”
20
     as alleged.
21

22           1.12     BANA neither admits nor denies the allegations contained in Paragraph 1.12 of

23   the Complaint as it states a legal conclusion and therefore no response is required. To the extent

24   further response is required, BANA denies the allegations and demands strict proof thereof.
25

26


                                                                 MILLER NASH GRAHAM & DUNN LLP
                                                                                  AT T OR NE YS AT LAW
                                                                          T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 2                                          P I ER 7 0
                                                                          2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                    SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 3 of 9



 1           1.13     BANA neither admits nor denies the allegations contained in Paragraph 1.13 of
 2
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 3
     further response is required, BANA denies the allegations and demands strict proof thereof.
 4
             1.14     BANA neither admits nor denies the allegations contained in Paragraph 1.14 of
 5
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 6

 7   further response is required, BANA denies the allegations and demands strict proof thereof.

 8           1.15     BANA neither admits nor denies the allegations contained in Paragraph 1.15 of
 9   the Complaint as it states a legal conclusion and therefore no response is required. To the extent
10
     further response is required, BANA denies the allegations and demands strict proof thereof.
11
             1.16     BANA neither admits nor denies the allegations contained in Paragraph 1.16 of
12
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
13

14   further response is required, BANA denies the allegations and demands strict proof thereof.

15           1.17     BANA states that it was notified of the allegedly unauthorized transfers within 60

16   days of their purported occurrences, but denies the allegations of this paragraph to the extent
17   Plaintiff alleges that they are governed by Regulation E.
18
             1.18     BANA denies the allegations of this paragraph.
19
             1.19     BANA denies the allegations of this paragraph.
20
             1.20     BANA neither admits nor denies the allegations contained in Paragraph 1.20 of
21

22   the Complaint as it states a legal conclusion and therefore no response is required. To the extent

23   a response is required, BANA denies the allegations of this paragraph and states that claims

24   related to a violation of Regulation E have been dismissed with prejudice by the Court.
25
             1.21     BANA denies the allegations of this paragraph.
26


                                                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                   AT T OR NE YS AT LAW
                                                                           T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 3                                           P I ER 7 0
                                                                           2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                     SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 4 of 9



 1           1.22     BANA denies the allegations of this paragraph.
 2
             1.23     BANA denies the allegations of this paragraph.
 3
             1.24     BANA denies the allegations of this paragraph and states that claims related to a
 4
     violation of Regulation E have been dismissed with prejudice by the Court.
 5
             1.25     BANA denies the allegations of this paragraph.
 6

 7           1.26     BANA neither admits nor denies the allegations contained in Paragraph 1.26 of

 8   the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 9   further response is required, BANA denies the allegations and demands strict proof thereof.
10
             1.27     BANA neither admits nor denies the allegations contained in Paragraph 1.27 of
11
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
12
     further response is required, BANA denies the allegations and demands strict proof thereof.
13

14           1.28     BANA neither admits nor denies the allegations contained in Paragraph 1.28 of

15   the Complaint as it states a legal conclusion and therefore no response is required. To the extent

16   further response is required, BANA denies the allegations and demands strict proof thereof.
17           1.29     BANA lacks information sufficient to respond to the allegations of this paragraph
18
     and therefore denies them.
19
             1.30     BANA lacks information sufficient to respond to the allegations of this paragraph
20
     and therefore denies them.
21

22           1.31     BANA lacks information sufficient to respond to the allegations of this paragraph

23   and therefore denies them.

24           1.32     BANA neither admits nor denies the allegations contained in Paragraph 1.32 of
25
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
26


                                                                  MILLER NASH GRAHAM & DUNN LLP
                                                                                   AT T OR NE YS AT LAW
                                                                           T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 4                                           P I ER 7 0
                                                                           2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                     SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 5 of 9



 1   a response is required, BANA denies the allegations of this paragraph and states that all claims
 2
     other than for breach of Article 4A of the UCC have been dismissed with prejudice by the Court,
 3
     and a claim under Article 4A of the UCC does not allow for the recovery of “lost profits.”
 4
             1.33         BANA neither admits nor denies the allegations contained in Paragraph 1.33 of
 5
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 6

 7   a response is required, BANA denies the allegations of this paragraph and states that all claims

 8   other than for breach of Article 4A of the UCC have been dismissed with prejudice by the Court,
 9   and a claim under Article 4A of the UCC does not allow for the recovery of “lost profits.”
10
             1.34         BANA neither admits nor denies the allegations contained in Paragraph 1.34 of
11
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
12
     a response is required, BANA denies the allegations of this paragraph and states that all claims
13

14   other than for breach of Article 4A of the UCC have been dismissed with prejudice by the Court,

15   and a claim under Article 4A of the UCC does not allow for the recovery of “lost profits.”

16           1.35         BANA neither admits nor denies the allegations contained in Paragraph 1.35 of
17   the Complaint as it states a legal conclusion and therefore no response is required. To the extent
18
     a response is required, BANA denies the allegations of this paragraph and states that all claims
19
     other than for breach of Article 4A of the UCC have been dismissed with prejudice by the Court,
20
     and a claim under Article 4A of the UCC does not allow for the recovery of “lost profits.”
21

22           1.36         BANA lacks information sufficient to respond to the allegations of this paragraph

23   and therefore denies them.

24                  II.       ADDITIONAL INDISPUTABLE FACTS AND ARGUMENT
25           2.1          BANA denies the allegations of this paragraph.
26


                                                                     MILLER NASH GRAHAM & DUNN LLP
                                                                                      AT T OR NE YS AT LAW
                                                                              T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 5                                              P I ER 7 0
                                                                              2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                        SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 6 of 9



 1           2.2      BANA neither admits nor denies the allegations contained in Paragraph 2.2 of the
 2
     Complaint as it states a legal conclusion and therefore no response is required. To the extent
 3
     further response is required, BANA denies the allegations and demands strict proof thereof.
 4
             2.3      BANA neither admits nor denies the allegations contained in Paragraph 2.3 of the
 5
     Complaint as it states a legal conclusion and therefore no response is required. To the extent
 6

 7   further response is required, BANA denies the allegations and demands strict proof thereof.

 8           2.4      BANA neither admits nor denies the allegations contained in Paragraph 2.4 of the
 9   Complaint as it states a legal conclusion and therefore no response is required. To the extent
10
     further response is required, BANA denies the allegations and demands strict proof thereof.
11
             2.5      BANA denies the allegations of this paragraph.
12
             2.6      BANA neither admits nor denies the allegations contained in Paragraph 2.6 of the
13

14   Complaint as it states a legal conclusion and therefore no response is required. To the extent

15   further response is required, BANA denies the allegations and demands strict proof thereof.

16           2.7      BANA neither admits nor denies the allegations contained in Paragraph 2.7 of the
17   Complaint as it states a legal conclusion and therefore no response is required. To the extent
18
     further response is required, BANA denies the allegations and demands strict proof thereof.
19
             2.8      BANA neither admits nor denies the allegations contained in Paragraph 2.8 of the
20
     Complaint as it states a legal conclusion and therefore no response is required. To the extent
21

22   further response is required, BANA denies the allegations and demands strict proof thereof.

23           2.9      BANA neither admits nor denies the allegations contained in Paragraph 2.9 of the

24   Complaint as it states a legal conclusion and therefore no response is required. To the extent
25
     further response is required, BANA denies the allegations and demands strict proof thereof.
26


                                                                 MILLER NASH GRAHAM & DUNN LLP
                                                                                 AT T OR NE YS AT LAW
                                                                         T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 6                                         P I ER 7 0
                                                                         2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                   SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                  Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 7 of 9



 1           2.10     BANA neither admits nor denies the allegations contained in Paragraph 2.10 of
 2
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 3
     further response is required, BANA denies the allegations and demands strict proof thereof.
 4
             2.11     BANA neither admits nor denies the allegations contained in Paragraph 2.11 of
 5
     the Complaint as it states a legal conclusion and therefore no response is required. To the extent
 6

 7   further response is required, BANA denies the allegations and demands strict proof thereof.

 8                                                III.   PARTIES

 9           3.1      BANA lacks information sufficient to respond to the allegations of this paragraph
10   and therefore denies them.
11
             3.2      BANA admits the allegations of this paragraph
12
                                     IV.         EXERCISING OF RIGHTS
13
             4.1      BANA denies that Plaintiff is entitled to a jury trial due to a contractual mutual
14
     waiver of such, which was exercised between the parties.
15
                                       V.         PLAINTIFF’S PRAYER
16

17           BANA denies that Plaintiff is entitled to any relief.

18                                         VI.     GENERAL DENIAL

19           BANA denies each and every allegation contained in Plaintiff’s Complaint not

20   specifically admitted in the Answer.
21                                  VII.     AFFIRMATIVE DEFENSES
22           By way of further answer and/or affirmative defenses, BANA states and alleges that the
23
     Complaint should be dismissed in whole or in part based upon the following:
24
             1.       Plaintiff fails to state a claim upon which relief can be granted.
25
             2.       Plaintiff’s claims are barred by unclean hands.
26


                                                                     MILLER NASH GRAHAM & DUNN LLP
                                                                                     AT T OR NE YS AT LAW
                                                                             T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 7                                             P I ER 7 0
                                                                             2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                       SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                  Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 8 of 9



 1           3.       Plaintiff’s claims are barred by the contractual terms and conditions applicable to
 2
     his account with BANA.
 3
             4.       Plaintiff’s claims are barred by the contractual terms and conditions applicable to
 4
     the wire transactions in question.
 5
             5.       Plaintiff’s claims are barred because BANA used adequate security procedures to
 6

 7   ensure Plaintiff’s wiring instructions were authentic.

 8           6.       BANA reserves the right to add such other affirmative defenses as the course of
 9   discovery and investigation shall dictate.
10
             DATED this 3rd day of June, 2019.
11

12                                                  s/Daniel J. Oates
13                                                  Daniel J. Oates, WSBA No. 39334
                                                    s/Katie Loberstein
14                                                  Katie Loberstein, WSBA No. 51091
                                                    MILLER NASH GRAHAM & DUNN LLP
15                                                  Pier 70, 2801 Alaskan Way, Suite 300
                                                    Seattle, WA 98121-1128
16                                                  Tel: (206) 624-8300
                                                    Fax: (206) 340-9599
17                                                  Email: dan.oates@millernash.com
                                                            katie.loberstein@millernash.com
18
                                                           Attorneys for Defendant Bank of America,
19                                                         N.A.

20

21

22

23

24

25

26


                                                                   MILLER NASH GRAHAM & DUNN LLP
                                                                                    AT T OR NE YS AT LAW
                                                                            T: 206.624.8300 | F: 206.340.9599
     BANA’s ANSWER TO PLAINTIFF’S COMPLAINT - 8                                            P I ER 7 0
                                                                            2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                      SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
                Case 2:19-cv-00394-JCC Document 15 Filed 06/03/19 Page 9 of 9



 1

 2                                   DECLARATION OF SERVICE
 3           I, Jennifer L. Schnarr, hereby declare under penalty of perjury under the laws of the United
 4   States that on this 3rd day of June, 2019, the foregoing document was served on the Plaintiff via
 5   overnight delivery, at the address set forth below.
 6
          Donte McClellon
 7        7909 37th Avenue South
          Seattle, WA 98118
 8

 9           SIGNED at Seattle, Washington this 3rd day of June, 2019.
10

11                                                 s/Jennifer L. Schnarr
12                                                 Jennifer L. Schnarr, Legal Assistant

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                 MILLER NASH GRAHAM & DUNN LLP
                                                                                  AT T OR NE YS AT LAW
                                                                          T: 206.624.8300 | F: 206.340.9599
     DECLARATION OF SERVICE - 9                                                          P I ER 7 0
                                                                          2 8 0 1 ALAS K AN W AY, SUI T E 3 0 0
     2:19-CV-00394-JCC                                                    SE AT T LE , W ASHI NGT ON 9 8 1 2 1



     601428-0766/4847-6033-1416.1
